DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Response to Amendment
Examiner acknowledges the amendments to the claims received on 2/23/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 10-13 in the filing on 2/23/2021 that the cited prior art does not teach “a selection interface comprising visual icons rendering the actions associated with a selected user-interface element.”
Argument 2: Applicant argues on page 13-14 that the cited prior art does not teach “a properties window, wherein the properties window is configured to allow the user to view and edit values for properties associated with a selected user-interface element from among the deployed user-interface elements.”
Argument 3: Applicant argues on page 14-15 that the cited prior art does not teach “an application preview window, wherein the application preview is configured to allow the user to preview a software application as processed by a runtime engine.”

Response to Arguments 1-3: Arguments 1-3 are moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 2/23/2021 are moot in view of new grounds of rejection, and new art has been applied.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the application preview" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8 and 15 recite similar issues.  
Claim 1 recites the limitation "the user" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8 and 15 recite similar issues.  
Claims 3-7, 9-14, and 17-23 are dependent claims which inherit the antecedent issues of their independent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 12-15, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., Patent Application Publication number US 20200125336 A1, (hereinafter “Mills”), in view of Lysanov et al., Patent Application Publication number US 20190347314 A1 (hereinafter “Lysanov”), in view of Majewski et al., Patent Application Publication number US 20100251266 A1 (hereinafter “Majewski”).
Claim 1:  Mills teaches “A computer-implemented method (i.e. method [Mills 0008]), comprising: 
storing, by one or more processors, design-time metadata associated with user-interface elements (i.e. components are developed with metadata [Mills 0057]) in a user experience framework (i.e. constructing the UI is done through a visual "what you see is what you get" ( WYSIWYG) layout editor [Mills 0042]), wherein the design-time metadata describes properties (i.e. data from a source [Mills 0057]) and actions (i.e. retrieve [Mills 0057]) associated with the user-interface elements (i.e. the component 250 is developed with metadata… the component 250 is automatically wired to retrieve [action] data 260 from a source [properties]… based on the contents of the metadata [Mills 0057]), wherein the actions correspond to functions that may be performed in a design-time tool that facilitates the creation of an application (wiring components together in a WYSIWYG editor is an action that facilitates creation of an application), and wherein the functions are exposed by the user experience framework and accessible from the design-time tool (i.e. When a view of an application is modified by a consumer, an application data model may be updated based on the view change received… when columns of the table UI component are changed or labels assigned to the columns (e.g., "Date" and "Description"), a business object "task list" corresponding to the table UI component in the data model may be added the data model to reflect these changes [Mills 0061] note: a user changes labels in a table, and the data in the table is updated to reflect the label change.  The function of retrieving and displaying different data are triggered by the change in labels, which are exposed to the user for modification); 
displaying, by the one or more processors, a visual editor in the design-time tool comprising: 
a section selector (Mills Fig. 2C left side shows a hierarchical directory including “main-new.”  Note: instant application 0041 indicates a selection selector is a hierarchical view displaying the current application) that displays deployed user-interface elements in the application (Mills Fig. 2C shows “main-new” bolded in the top right, indicating the current selected application.  This application page shows a weather chart interface element); 
an editor window (i.e. a canvas area, where the user can put together one or more selected UI components to build a user interface [Mills 0050, Fig. 2A, 2C] note: while omitted from Fig. 2C, Fig. 2A labels the canvas area 206);…
a properties window (Mills Fig. 2C far right window shows “demo-rainfall-chart Attributes” data source path)…; and… 
determining, by the one or more processors, a selected user-interface element from among the deployed user-interface elements (i.e. when a component is selected in the canvas area 206, information regarding the selected component may be displayed in area 208 [Mills 0053, Fig. 2A] note: chart 250 has been selected); 
retrieving, by the one or more processors, the design-time metadata associated with the selected user-interface element (i.e. when the component 250 is developed with metadata … component 250 is automatically wired to retrieve [action] data 260 from a source [properties] and apply a filter 265 based on the contents of the metadata [Mills 0053, 0054,0057]… When a view of an application is modified by a consumer, an application data model may be updated… when columns of the table UI component are changed or labels assigned to the columns (e.g., "Date" and "Description"), a business object "task list" corresponding to the table UI component in the data model may be added the data model to reflect these changes [Mills 0061] note: while Mills discloses automatic data retrieval in [0057], Mills also discloses manually triggering retrieval of data in a selected object in response to an input in [0061]); 
determining, by the one or more processors, at least one action from the actions and at least one property from the properties for the selected user-interface element based on the retrieved design-time metadata (i.e. retrieve [action] data 260 from a source [properties]… based on the contents of the metadata [Mills 0057]); 
displaying, by the one or more processors, the selected user-interface element in the editor window of the design-time tool and the at least one property in the properties window of the design- time tool (Mills Fig. 2C shows chart 250 with data filled in, as well as property name, filter, and path in right-side window 256);”
Mills is silent regarding “causing, by the one or more processors, the function associated with the at least one action to execute in response to a selection of the at least one action.”
Lysanov teaches “causing, by the one or more processors, the function associated with the at least one action to execute in response to a selection of the at least one action (i.e. element 111 of the template for initiating, by the user, execution of "Write_Hello" operation [Lysanov 0047, Fig. 3] note: in response to triggering the Greeting button in Fig. 3, the operation is executed.  Greeting button is linked to the “Write_Hello” operation via metadata {information about the formed link between a template and operation [action metadata] is saved to a server in a database [Lysanov 0015]… the server retrieves the template from a database and inserts, the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mills to include the feature of having the ability to trigger an action with a selection as disclosed by Lysanov.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “increasing the efficiency of preparing documents written in markup languages while implementing a user interface for dealing with data of an information system, optimizing time for preparing the documents and simplifying their further maintenance [Lysanov Abstract].” 
Mills teaches a properties window.  Mills teaches a WYSIWYG editor; while WYSIWYG editors are similar to previews, Mills does not specify a preview window.  Mills and Lysanov are silent regarding “a selection interface comprising visual icons rendering the actions associated with a selected user-interface element; 
a properties window, wherein the properties window is configured to allow the user to view and edit values for properties associated with a selected user-interface element from among the deployed user-interface elements; and
an application preview window, wherein the application preview is configured to allow the user to preview a software application as processed by a runtime engine;”
a selection interface comprising visual icons rendering the actions (i.e. a NumericPoint object 132 from the ScreenElements folder 128 in the palette 126 [Majewski 0074]) associated with a selected user-interface element (i.e. one may drag a NumericPoint object 132 from the ScreenElements folder 128 in the palette 126 onto the newly added DataBarItem node 129 [Majewski 0074]); 
a properties window, wherein the properties window is configured to allow the user to view (i.e. The label for the DataBarItem 129 (i.e., the text that is displayed for it on the display) may be changed by means of the Workbench property sheet view of the DataBarItem node [Majewski 0073] note: a property sheet view displays current properties of the object) and edit values for properties associated with a selected user-interface element from among the deployed user-interface elements (i.e. The label for the DataBarItem 129 (i.e., the text that is displayed for it on the display) may be changed by means of the Workbench property sheet view of the DataBarItem node [Majewski 0073]); and 
an application preview window, wherein the application preview is configured to allow the user to preview a software application as processed by a runtime engine (i.e. There may be a preview mode… may provide a means for a "what you see is what you get" ( WYSIWYG) preview of the defined user interface… selects the " Preview" action, the screen definition object will launch… to accomplish the WYSIWYG preview mode [Majewski 0033]);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mills and Lysanov to include the feature of having the ability to choose an action icon from among many action icons, to display an editable properties window, and a preview as disclosed by Majewski.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “may easily create rich user interfaces [Majewski 0020].”

Claim 5: Mills, Lysanov, and Majewski teach “The method of claim 1.”  Mills teaches “wherein the user-interface elements are HTML elements (i.e. the component is a reusable piece of UI that can be embedded as a custom HTML element [Mills 0017]).”

Claim 6: Mills, Lysanov, and Majewski teach “The method of claim 1.”  Mills teaches “wherein the design-time metadata further comprises visual indicators associated with the user-interface elements (Mills Fig. 2C chart 250), the properties (Mills Fig. 2C data within chart 250), and the actions (i.e. when columns of the table UI component are changed or labels assigned to the columns (e.g., "Date" and "Description"), a business object "task list" corresponding to the table UI component in the data model may be added the data model to reflect these changes [Mills 0061] note: a user changes labels in a table, and the data in the table is updated to reflect the label change.  The function of retrieving and displaying different data are triggered by the change in labels, which are exposed to the user for modification).”

Claim 7: Mills, Lysanov, and Majewski teach “The method of claim 1.”  Mills teaches “wherein the design-time tool is a what-you-see-is- what-you-get editor (i.e. constructing the UI is done through a visual "what you see is what you get" ( WYSIWYG) layout editor [Mills 0042]).”

Claim 8: Mills, Lysanov, and Majewski teach a system (i.e. system [Mills 0008]), comprising: 
a memory (Mills Fig. 7 system memory 710); and 
at least one processor coupled to the memory (Mills Fig. 7 processing unit 732, 734) and configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.  

Claim 12: Claim 12 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 13: Claim 13 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Claim 15:  Mills, Lysanov, and Majewski teach a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device (i.e. non-transitory computer-readable medium storing code or instructions executable by one or more processors [Mills 0008]), cause the at least one computing device to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 20: Claim 20 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Claim 21: Mills, Lysanov, and Majewski teach “The method of claim 1.”  Lysanov teaches “further comprising: building, by the one or more processors, a document object model tree (i.e. a path from the DOM root element to the template element is used as the identifier of the template element [Lysanov 0145]), the properties (i.e. ID attribute, said value being unique for a template, is established for a template element automatically during forming a link between this element and… its input or output parameter [Lysanov 0148]), and the actions (i.e. ID attribute, said value being unique for a template, is established for a template element automatically during forming a link between this element and an operation [Lysanov 0148]).”
One would have been motivated to combine Mills, Lysanov, and Majewski, before the effective filing date of the invention because it provides the benefit of “increasing the efficiency of preparing documents written in markup languages while implementing a user interface for dealing with data of an information system, optimizing time for preparing the documents and simplifying their further maintenance [Lysanov Abstract].”

Claim 22: Claim 22 is similar in content and in scope to claim 21, thus it is rejected under the same rationale.

Claim 23: Claim 23 is similar in content and in scope to claim 21, thus it is rejected under the same rationale.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills, in view of Lysanov, in view of Majewski, in view of Brown et al., Patent Application Publication number US 20140297516 A1 (hereinafter “Brown”).
Claim 3:  Mills, Lysanov, and Majewski teach all the limitations of claim 1, above.  Mills, Lysanov, and Majewski are silent regarding “further comprising: receiving, by the one or more 
Brown teaches “further comprising: 
receiving, by the one or more processors, an update to the at least one property (i.e. input to change a master copy of a composite UI control is received… input may be… a change in the property of a visual object [Brown 0253] note: input to change data is an update); and 
redisplaying, by the one or more processors, the selected user-interface element in the editor window based on the update (i.e. if any instance of the composite UI control is present in the active page of the application, all instances of the composite UI control are updated to reflect the change [Brown 0256] note: the active page is the page the user is currently viewing.  The interface element is updated on the active page, thus it is redisplayed).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mills, Lysanov, and Majewski to include the feature of having the ability to update properties of a user interface as disclosed by Brown.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “allow multiple users, such as a community of developers and designers, to collaborate [Brown 0040].”

Claim 10: Claim 10 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 17: Claim 17 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills, in view of Lysanov, in view of Majewski, in view of Wang, Patent Number US 5530796 A (hereinafter “Wang”).
Claim 4:  Mills, Lysanov, and Majewski teach all the limitations of claim 1, above.  Mills, Lysanov, and Majewski are silent regarding “further comprising: determining, by the one or more processors, that the selected user-interface element is not associated with the design-time metadata; and 
displaying, by the one or more processors, a visual indicator in the design-time tool in association with the selected user-interface element indicating that no actions are performable.”
Wang teaches “further comprising: 
determining, by the one or more processors, that the selected user-interface element is not associated with the design-time metadata (i.e. "drag-and-drop" the menu bar tool object on an application window on the same display screen. This forms a blank menu bar below the title bar of the application window. By selecting the menu bar, a text cursor is shown at the default initial position [Wang Col 1, lines 57-61] note: a blank menu bar is a blank element, and a blank element is not associated with metadata); and 
displaying, by the one or more processors, a visual indicator (i.e. a blank menu bar… By selecting the menu bar, a text cursor is shown at the default initial position [Wang Col 1, lines 59-61] note: a blank menu bar is a visual indication that no actions are performable.  Also prompting the user to enter data into a blank bar at an initial position is another visual indication that no actions are performable) in the design-time tool in association with the selected user-interface element (i.e. By selecting the menu bar [Wang Col 1, line 60]) indicating that no actions are performable (i.e. a blank menu bar… By selecting the menu bar, a text cursor is shown at the default initial position [Wang Col 1, lines 59-61] note: a blank menu bar is a visual indication that no actions are performable.  Also prompting the user to enter data into a blank bar at an initial position is another visual indication that no actions are performable).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mills, Lysanov, and Majewski to include the feature of having the ability to include a visual indicator as disclosed by Wang.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a direct screen manipulation technique for the design a menu bar, pull down menus and cascaded menus [Wang summary Col 1, lines 38-40].”

Claim 11: Claim 11 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 18: Claim 18 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171